Case 1:21-cv-20844-XXXX Document 1 Entered on FLSD Docket 03/02/2021 Page 1 of 5




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

                                             CASE NO.

  MARY BURGHOY,

         Plaintiff,

  v.

  LOUIS DEJOY, UNITED STATES
  POSTMASTER GENERAL,

        Defendant.
  _____________________________________/

                                            COMPLAINT
                                 (Plaintiff demands a trial by jury)

         The Plaintiff, Mary Burgohy, sues Defendant Louis DeJoy in his official capacity as

  United States Postmaster General (“Defendant”) for damages in excess of $75,000.00, and

  alleges:

                                         Nature of the Case

         1. This is an action for damages in excess of $75,000.00.

         2. Plaintiff brings this action to remedy Defendant’s discrimination against her, based on

  her color, in violation of Title VII of the Civil Rights Act of 1964, as amended.

         3. Plaintiff seeks compensatory and other damages, equitable relief, litigation expenses

  and a reasonable attorney’s fee.


                                     JURISDICTION AND VENUE

         4. This Court’s jurisdiction is invoked pursuant to 28 U.S.C. Section 1331, 28 U.S.C.

  Section 1343 and 42 U.S. C. Section 2000e, et seq. (Title VII).


                                                   1
Case 1:21-cv-20844-XXXX Document 1 Entered on FLSD Docket 03/02/2021 Page 2 of 5




          5. Plaintiff has complied with all jurisdictional prerequisites for a federal sector Title VII

  case. On June 28, 2019, Plaintiff timely filed Defendant/Agency EEO Case No. 4G 330-0212-

  19, which was deemed received by the Defendant/Agency on July 1, 2019.

          6. On November 1, 2019, the Defendant/Agency issued to Plaintiff notification that it

  had completed its investigation of Plaintiff’s Complaint and advised her of that she had the right

  to request either a final agency decision on the merits or, in the alternative, a hearing before an

  Administrative Judge of the United States Equal Employment Opportunity Commission (EEOC).

          7. On November 22, 2019, Plaintiff submitted her Request for Hearing to the

  Defendant/Agency. The Request for Hearing was transmitted to and received by the EEOC on

  November 29, 2019.

          8. More than 180 days have elapsed since the filing of Plaintiff’s formal complaint. No

  appeal has been filed and there has been no final action on the complaint.

          9. Plaintiff brings this action pursuant to 29 C.F.R. § 1614.407, which gives her the right

  to file a civil action in an appropriate district court “[a]fter 180 days from the date of filing an

  individual or class complaint if no appeal has been filed and no final action on an individual

  complaint or no final decision on a class complaint has been issued.”

          10. As the unlawful employment practices complained of herein occurred in Miami-

  Dade County, Florida, where Plaintiff was employed, venue is proper in this district.

                                                  Parties

          11. At all times material hereto, Plaintiff was an employee of Defendant.

          12. Defendant, Louis DeJoy, in his official capacity as United States Postmaster

  General, is an employer, within the meaning of Title VII. The management and supervisory



                                                     2
Case 1:21-cv-20844-XXXX Document 1 Entered on FLSD Docket 03/02/2021 Page 3 of 5




  employees whose conduct effected Plaintiff in a term, condition or benefit of her employment

  were, at all times material, agents of Defendant, acting within the scope and course of their

  agency to affect their treatment of Plaintiff. Defendant knew, or should have known, of the

  conduct of its management and supervisory employees toward Plaintiff, approved of that

  behavior, acquiesced in it and/or ratified it.


                                     GENERAL ALLEGATIONS

          13. Plaintiff’s employment with Defendant commenced in or about 1983.

          14. From approximately 1994 to 2019, Plaintiff worked as a distribution clerk

  at the postal facility that is located at 18690 NW 37th Avenue in Miami-Gardens, Florida.

          15. Plaintiff is a black woman whose skin color is fair or light.

          16. At all times material hereto, Plaintiff’s immediate supervisor was Gail Davis. Gail

  Davis is a black woman whose skin color is dark brown. Gail Davis harbored extreme negative

  animus toward Plaintiff because of the latter’s light skin color that contrasted with Davis’ own

  dark skin color.

          17. On almost a daily basis, and over a period of approximately two years, up to and

  including March 15, 2019, Gail Davis subjected Plaintiff to a hostile work environment because

  of Plaintiff’s light skin color. Specifically, Davis repeatedly and maliciously taunted Plaintiff by

  calling her “white girl.” On March 15, 2019, Davis’ color-based animus toward Plaintiff

  culminated in her unprovoked physical attack on Plaintiff, followed by her spontaneous utterance

  that she would “beat [Plaintiff’s] red ass.” In characterizing Plaintiff’s skin color as “red,” Davis

  was employing a colloquialism used in some black communities to refer to light skinned black

  persons.




                                                    3
Case 1:21-cv-20844-XXXX Document 1 Entered on FLSD Docket 03/02/2021 Page 4 of 5




         18. Plaintiff had complained about Davis’ color-based harassment to Davis’ superior,

  Postmaster Elouise Robinson-Holiday. However, Robinson-Holiday minimized Plaintiff’s

  complaints, reasoned that she, Robinson-Holiday, was almost as light as Plaintiff, and took no

  remedial or corrective action. Hence, Davis’ color-based harassment and taunting of Plaintiff

  continued—uncontrolled and unabated—and culminated in her March 15, 2019 physical attack

  and beating of Plaintiff and threat that she would “beat [Plaintiff’s] red ass.”

         19. But for the Plaintiff’s color and the Defendant’s failure to take remedial action, the

  aforedescribed conduct of Davis, including her March 15, 2019 physical attack and beating of

  Plaintiff, would not have occurred.


                                     COUNT I
                                TITLE II VIOLATION
                   HOSTILE WORKING ENVIRONMENT BASED ON COLOR

         20. Plaintiff adopts and realleges paragraphs 1 through 19, as hereinabove set forth, and

  further avers.


         21. The conduct complained of herein was intentional, unwelcome, engaged in because

  of Plaintiff’s color, and sufficiently pervasive or severe to create a discriminatorily abusive

  working environment.

         22. As a direct, natural, proximate and foreseeable result of the foregoing, Plaintiff has

  suffered and continues to suffer mental anguish, pain and suffering, humiliation, loss of

  enjoyment of life and inconvenience.

                                           Prayer for Relief

         Plaintiff respectfully requests that this Court grant her the following relief:




                                                    4
Case 1:21-cv-20844-XXXX Document 1 Entered on FLSD Docket 03/02/2021 Page 5 of 5




         a. Find that the acts complained of herein were in violation Plaintiff’s rights under Title

  VII.

         b. Award Plaintiff compensatory damages in the amount of $300,000.00.

         c. Award Plaintiff prejudgment interest;

         d. Award Plaintiff the costs of this action, including attorney’s fees; and

         e. Grant Plaintiff such further relief as this Court deems necessary and proper.

                                       Demand for Trial by Jury

         Plaintiff requests a trial by jury on all issues so triable.



                                                  Respectfully submitted this 2nd day of March 2021:



                                                  /s/ Leslie Holland
                                                  Leslie Holland (Fl. Bar No. 510688)
                                                  Email address: lesliehollandlaw@att.net
                                                  LAW OFFICE OF LESLIE HOLLAND
                                                  17071 West Dixie Highway
                                                  North Miami Beach, Florida 33160
                                                  Tel: 305-684-8252; 305-297-8529
                                                  Fax: 305-895-5111
                                                  Lawyer for plaintiff, Mary Burgohy




                                                     5
